United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 00-3174
                                     ___________

Adrienne McGlone,                      *
                                       *
                   Appellant,          *
                                       * Appeal from the United States
      v.                               * District Court for the District
                                       * of Nebraska.
City of Lincoln; Lancaster County      *
Health Department,                     *      [UNPUBLISHED]
                                       *
                   Appellees.          *
                                  ___________

                              Submitted:     May 29, 2001

                                   Filed: June 4, 2001
                                    ___________

Before MORRIS SHEPPARD ARNOLD, RICHARD S. ARNOLD, and FAGG,
      Circuit Judges.
                         ___________

PER CURIAM.

       Adrienne McGlone appeals from the district court's judgment in favor of
defendants following a bench trial in McGlone's employment discrimination lawsuit.
Having carefully considered the arguments in McGlone's brief, we are satisfied that no
error of law appears and the district court correctly found that race and retaliation had
nothing to do with McGlone's termination. Accordingly, without further discussion, we
affirm the judgment of the district court. See 8th Cir. R. 47B.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-